The opinion of the court was delivered, by
Read, J.
This action of ejectment is a substitute for a bill in equity for specific performance of a contract by Thomas Miller to sell to John Henlan a house and lot in the borough of Mead-ville. The agreement is dated the 16th April 1850, and the price was $365, to be paid in two years with interest annually. Not a dollar of this amount ever was paid by Henlan, except $16 received from a tenant, which did not pay the first year’s interest, and it is sought to recover it from the heirs of a bond fide purchaser for value, who placed upon it valuable improvements, and the property itself, from local causes, having greatly enhanced in value. If the present judgment stands, John Henlan gets for nothing a valuable property, made so, not by his exertions, but by the expenditure of others during the period of his abandonment of it.
On the 14th January 1852, John Henlan, who had used the house as a residence, left it, moving into an adjoining county, never expecting to return; and on the 14th July assigned the agreement to his son William Henlan, living in Mercer county, who, on the 25th of October 1859, reassigned it to his father. There was no evidence of any money consideration for either transfer. On the 27th December 1853, Thomas Miller sold the property to William Oraig, whose heirs now own it, and are the defendants in this suit, which was commenced to February Term 1861, seven years after their father’s purchase.
“ A party cannot call upon a court of equity for a specific performance, unless he has shown himself ready, desirous, prompt and eager:” 3 White & Tudor’s Lead. Cas. in Equity 443. “ It would be dangerous to permit parties to lie by with a view to see whether the contract will prove a gaining or losing bargain, and according to the event, either to abandon it, or, considering time as nothing, to claim a specific performance, which is always the subject of discretion” : Id. 444.
If specific performance is sought by a purchaser, after he has *269permitted a long time to elapse without evincing a fixed intention to carry his contract into execution, especially if circumstances are altered, a court of equity will not decree it.
If the party seeking performance is in statu quo, and sustains no loss by remaining so, and the circumstances are so altered as to the other party as to work great injustice to him and to purchasers from him, a court of equity will, in the exercise of its judicial discretion, utterly refuse to enforce it.
The plaintiff occupied the premises less than two years, and what was received did not pay the first year’s interest; moves away, and disables himself, by a transfer, from claiming a specific performance for more than seven years, during which time the situation of the property has been entirely changed by money expended upon it by a bond fide purchaser, and a large increase in its actual value.
It is not necessary to examine the charge in detail, or the exceptions to the rejection of evidence, for there is a cardinal error in putting such a ease to the jury without such instructions as must have produced a different result.
Judgment reversed, and venire de novo awarded.